DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 2/6/20, wherein:
Claims 1-23 are currently pending;
Claims 7-11, 16-20 over come the prior art of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1, 22 and 23 as written  recite “associating one or more occupant candidates or one or more items of luggage with the vehicle on the basis of at least one of the first information, the second information and the third information; determining a pick-up mode in the stopping area of the vehicle on the basis of at least some of the number of occupant candidates, the number of items or size of items of the luggage, and priorities of the occupant candidates included in the third information associated with each vehicle in the stopping area when a predetermined number of vehicles or more are predicted to move to the stopping area within a predetermined period of time” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, an operator at fleet management can identify/associate all the received information (number of passengers, passenger location, number of luggage, number of vehicles (1 SUV and 2 sedan) are currently at or close to the passenger’s pick-up location), and the operator can mentally determine which vehicle is suitable to pick up the passenger based on information received.  For example, if the number of passengers is 4, the number of luggage is 5, then the operator would select an SUV as a target vehicle in order to suitable for 4 passengers and 5 luggage.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a processor to perform all the claimed steps of “associating…; determining...”.  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer function of authenticating the user and determining whether the user is authorized to enter a specific region) such that it amounts no more than mere instructions to apply the exception using a generic component.  Further, acquiring the first information, second information and third information are not considered as significantly more than the abstract idea because they are merely data gathering and output the data.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Acquiring the first information, second information and third information are not considered as significantly more than the abstract idea because they are merely data gathering and output the data which are considered as well understood routine conventional as it has been held by the court.  Particularly in receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (see MPEP 2106.05(d)).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1 and 23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 2-21 are merely add further details of the abstract steps/elements recited in claims 1, 22-23 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 recites “associating, by the computer, one or more occupant candidates or one or more items of luggage with the vehicle on the basis of at least one of the first information, the second information and the third information; and determining, by the computer, a pick-up mode in the stopping area of the vehicle on the basis of at least some of the number of occupant candidates, the number of items or sizes of items of the luggage, and priorities of the occupant candidates included in the third information associated with each vehicle in the stopping area when a predetermined number of vehicles or more a predicted to move to the stopping area within a predetermined period of time”.  
Noted that the claim recites “at lease one”, which is not required all the first, second and third information are associated.   Therefore, if only the first and second information are associated, then it is not clear how the determining step is accomplished?  Further, the third information from previous step (step 1) are not indicated about the number of occupant candidates, the number of items or sizes of the items of the luggage, and the priorities of the occupant candidates which also cause the claim is unclear.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-15, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAQUE ET AL (US 2019/0051174).  Herein after HAQUE.

As for independent claim 1, HAQUE discloses a pick-up management device comprising: an acquirer configured to acquire first information about a situation of movement of a vehicle from a parking area to a stopping area {ese at least figures 3-4, pars. 0036-0037 e.g.the dynamic transportation matching system uses current locations of the providers and determines a projected location of each potential provider to make an appropriate and optimal match to the requestor. In example 300, the dynamic transportation matching system may determine the following projected locations for provider vehicle 306: projected location 314 by driving left towards the requestor location 304 (stopping area), projected location 312 by driving straight through the intersection, and projected location 316 by driving right, away from the requestor location 304}; second information indicating a situation of the stopping area {see at least figures 3-4, pars. 0039-0040 e.g. time that request to be at the request location (stopping area)}, and third information about occupant candidates who are present in or are approaching the stopping area {see at least figure 1, pars.0028-0029 e.g. a request location, an identifier associated with the requestor and/or the requestor computing device, user information associated with the request, a location of the requestor computing device, a request time; pars. 0042, 0059 e.g. number of passengers, trunk space for luggage, child car seat etc}; 
and a pick-up mode determiner configured to associate one or more occupant candidates or one or more items of luggage with the vehicle on the basis of at least one of the first information, the second information, and the third information and determine a pick-up mode in the stopping area of the vehicle on the basis of at least some of the number of occupant candidates, the number of items or sizes of items of the luggage, and priorities of the occupant candidates included in the third information associated with each vehicle in the stopping area when a predetermined number of vehicles or more are predicted to move to the stopping area within a predetermined period of time
{see at least figures 3-5, at least pars. 0039-0042 discloses a vehicle (provider) that best suited for the transport request based on at least the first information, second information, (number occupant candidates) include in the third information; figure 5, par. 0043 discloses the dynamic transportation matching system 530 may identify and facilitate request matching from requestors associated with requestor computing devices 520 with available providers 140 associated with provider computing devices 150; and figure 6, pars. 0058-0064 disclose the method for matching a provider (target vehicle) with a requestor (occupant candidate)}. 
As for dep. claim 2, which discloses wherein the pick-up mode determines a stop position of the vehicle {see HAQUEat least figures 2-5, pars. 0032-0038}. 
As for dep. claim 3, which discloses wherein the pick-up mode determiner estimates degrees of relation between the occupant candidates on the basis of at least one of the first information, the second information, and the third information and determines the stop position so that a plurality of vehicles with a high degree of relation between the occupant candidates are stopped at mutually adjacent positions {see HAQUE at least figures 3-6; and pars. 0039-0042; 0058-0064}. 
As for dep. claims 4-5, which discloses wherein the pick-up mode determiner causes a vehicle having a large number of occupant candidates to be stopped at a position near an occupant gate of the stopping area on the basis of the acquired information; wherein the pick-up mode determiner estimates an amount of luggage to be loaded for each vehicle on the basis of at least one of the first information, the second information, and the third information and causes a vehicle having a large amount of luggage to be loaded to be stopped at a position near an occupant gate of the stopping area {see HAQUE at least figures 3-6; and pars. 0039-0042; 0058-0064}. 
As for dep. claim 6, which discloses wherein the pick-up mode determines a pick-up order of the vehicles {see HAQUE at least figures 4-6, and pars. 0039-0042; 0058-0064}. 
As for dep. claim 12, which discloses wherein, when it is proved that a communication unit that communicates with an external terminal has received a pick-up request for moving the vehicle from the parking area and have the occupant candidate ride on the vehicle at the stopping area, the acquirer estimates the degree of relation of the occupant candidate on the basis of position information of the external terminal transmitting the pick-up request received by the communication unit {see HAQUE at least figure 6, pars. 0058-0064}.
As for dep. claim 13, which discloses wherein the acquirer acquires the position information of the external terminal transmitting the pick-up request as information indicating a situation of the stopping area, and wherein the pick-up mode determiner estimates the degree of relation of the occupant candidate using the external terminal on the basis of the position information {see HAQUE at least figure 1, pars. 0028-0032}. 
As for dep. claim 14, which discloses wherein, when it is proved that the communication unit has collectively received pick-up requests for a plurality of vehicles to be stopped in the parking area from one external terminal, the pick-up mode determiner estimates the degree of relation between the plurality of vehicles on the basis of the pick-up requests {see HAQUE at least figures 4-6, and pars. 0039-0042; 0058-0064}. 
As for dep. claim 15, which discloses wherein the pick-up mode determiner transmits information about an arrangement order of the plurality of vehicles to the external terminal by means of the communication unit and changes the pick-up mode in accordance with a received change request when the communication unit has received the change request for changing the pick-up mode of a user of the external terminal from the external terminal before arrival at the stopping area {see HAQUE at least pars. 0016-0018}. 
As for dep. claim 21, which discloses wherein the pick-up mode determiner provides information about the determined pick-up mode to an external terminal used by the occupant candidate via a communication unit {see HAQUE at least figure 1}.
As for independent claims 22 and 23, the limitations of these claims has been noted in the rejection above.  They are therefore considered rejected as set forth above. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664